t c memo united_states tax_court gina b weaver-adams petitioner v commissioner of internal revenue respondent docket no filed date gina b weaver-adams pro_se kimberly t packer for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for all amounts are rounded to the nearest dollar all section references are to the internal_revenue_code code in effect for continued there are two issues for decision we are first asked to decide whether a distribution petitioner received from her ex-husband’s sec_401 savings_plan k is includable in her gross_income for we hold that the distribution is includable in petitioner’s gross_income for the second issue is whether petitioner is liable for an accuracy-related_penalty under sec_6662 for we hold that she is background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in california at the time she filed the petition petitioner was married to michael adams on date petitioner and mr adams ex-husband were divorced by final decree divorce decree in california petitioner’s ex-husband participated in his employer’ sec_401 which was administered by mercer trust co mercer petitioner was named an continued and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner does not argue and the record does not reflect that any portion of the k was funded with after-tax contributions alternate_payee of the k pursuant to a qualified_domestic_relations_order qdro as part of the divorce decree the qdro provided that petitioner as alternate_payee was liable for any income_tax on distributions from the k in petitioner requested and received a distribution of dollar_figure from mercer distribution as the alternate_payee mercer issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting the distribution and withheld dollar_figure in federal_income_tax and dollar_figure in state_income_tax petitioner reported the distribution on the tax_return for as nontaxable pension and annuity income respondent issued a deficiency_notice for determining that the distribution is includable in petitioner’s gross_income respondent also determined that petitioner is liable for the accuracy-related_penalty under sec_6662 petitioner timely filed the petition additionally the divorce decree created a payment to complete division of community estate as a property settlement the divorce decree did not specify that the retirement distribution was nontaxable discussion we are asked to consider whether petitioner is required to include the distribution in her gross_income for we are also asked to consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 we shall consider each of these issues in turn i whether the distribution is includable in petitioner’s gross_income we first consider whether petitioner is required to include the distribution in her gross_income petitioner contends that her ex-husband was indebted to her and paid her from the k to satisfy the debt petitioner argues that she was not required to include the distribution in her gross_income because the debt created basis in the k that exceeded the distribution amount respondent argues that the distribution is includable in gross_income additionally respondent argues that petitioner cannot have basis in the k as a transferee and distributee we begin with the governing law gross_income includes all income from whatever source derived sec_61 this includes distributions from annuities and employees’ trusts secs petitioner does not claim the burden_of_proof shifts to respondent see sec_7491 petitioner also did not establish she satisfies the requirements of the statute to shift the burden_of_proof to respondent see sec_7491 we therefore find that the burden_of_proof remains with petitioner as to any factual issue affecting her liability for the deficiency b a b employees’ trusts include qualified cash or deferred arrangements for the benefit of employees that meet certain criteria sec_401 employees’ trust amounts categorized as employer contributions are not distributable before the employee’s severance_from_employment death or disability the attainment of age or upon hardship of the employee sec_401 employer contributions include elective contributions sec_1_401_k_-1 income_tax regs elective contributions are not included in the employee’s gross_income in the year of the contributions sec_1_401_k_-1 sec_1_402_a_-1 income_tax regs thus elective contributions must be taxed in the year that they are distributed sec_1_402_a_-1 income_tax regs distributions are taxable in the year they are received because they are paid from pre-tax dollars see sec_402 sec_1 a - a and income_tax regs tax may be deferred however if the distribution is rolled over into an eligible_retirement_plan within days of receipt sec_402 c distributions are taxed as ordinary_income see sec_72 97_tc_51 seidel v commissioner tcmemo_2005_67 thus a distribution from a qualified_retirement_plan is taxable to the distributee as ordinary_income if it is not rolled over into an eligible retirement plan sec_402 c darby v commissioner t c pincite neither the code nor the regulations define the term distributee this court has concluded however that the term ordinarily means the participant or beneficiary who under the plan is entitled to receive the distribution darby v commissioner t c pincite seidel v commissioner tcmemo_2005_67 a spouse or former spouse of a plan participant who receives any distribution or payment made pursuant to a qdro is an alternate_payee and is subject_to tax on the distribution or payments as the distributee sec_402 seidel v commissioner tcmemo_2005_67 see also sec_414 defining alternate_payee if property is transferred incident_to_divorce the transferee’s basis is the adjusted_basis of the transferor sec_1041 a participant in a 401_k_plan has no tax basis because the participant has not paid as defined in sec_414 the parties agree that petitioner received the distribution as part of the qdro similarly neither party contests that petitioner was an alternate_payee as defined in sec_414 the parties also agree that petitioner actually received the distribution in it is also undisputed that petitioner did not pay any_tax on the distribution for petitioner’s return for reported the distribution as nontaxable pension and annuity income a transfer is incident_to_divorce if it occurs within one year after the marriage ends or if the transfer is related to the marriage ending sec_1041 tax on the contributions which are made in pre-tax dollars see sec_1_401_k_-1 income_tax regs therefore a taxpayer who receives the distribution as a transfer of property incident_to_divorce does not have basis in the former spouse participant’s retirement_plan see sec_1_408-4 income_tax regs we hold that the distribution is includable in petitioner’s gross_income see sec_402 seidel v commissioner tcmemo_2005_67 further we hold that petitioner did not have basis in her ex-husband’ sec_401 see sec_1 a income_tax regs petitioner has no basis in the k petitioner’s assertion that she has basis in the k because she received the distribution as part of the divorce decree is legally unsupported petitioner received the distribution as a transfer we note that it is possible for a 401_k_plan to have an after-tax contribution component and a corresponding basis for the plan participant see eg sec_402a discussing treatment of roth contributions sec_1 k - a iii income_tax regs nonetheless petitioner does not argue and the record does not reflect that any portion of the k was funded with after-tax roth contributions we place no weight on the documents submitted with the supplemental stipulation as a legal matter petitioner cannot establish basis in the k petitioner’s potential basis is limited to the basis petitioner’s ex-husband had in the k at the time of the transfer of property made incident_to_divorce because it occured within one year of the marriage ending and was related to the marriage ending as a result petitioner received her ex-husband’s adjusted_basis which was zero petitioner’s ex- husband contributed pre-tax dollars pursuant to the rules for tax-deferred k plans and therefore had zero basis in the k petitioner had the option to roll over the distribution to an eligible_retirement_plan or ira within days of receipt petitioner’s decision not to roll over the distribution requires the distribution to be included in gross_income the k contributions were contributed in pre-tax dollars and no tax was paid on the funds making up the distribution petitioner received the distribution pursuant to the qdro which specifically provides that petitioner was liable for any_tax on distributions from the k the distribution cannot escape taxation because petitioner erroneously believed that her ex-husband’s debt to her created basis in the k the divorce decree was entered on date and petitioner received the distribution in the tax_year petitioner acknowledges that she requested and received the distribution from mercer the distribution was not subject_to a early_distribution_tax because petitioner received the distribution through the qdro see sec_72 in toto petitioner’s arguments are insufficient to rebut the presumption of correctness of respondent’s deficiency determination whether petitioner’s ex- husband owed petitioner a debt is irrelevant to determine whether the distribution is includable in gross_income petitioner received the distribution during the tax_year making it within one year after the date the marriage ended on date and constituting a transfer_incident_to_divorce petitioner’s basis was limited to her ex-husband’s basis because her ex-husband had zero basis so too did petitioner moreover the qdro specifically provides that petitioner was liable for any_tax on distributions from the k petitioner did not and cannot demonstrate that respondent’s deficiency determination is in error respondent previously the court has indicated that a distribution may be taxable to the participant spouse rather than the alternate_payee where the distribution is in discharge of a legal_obligation see warren v commissioner tcmemo_2009_148 n discussing vorwald v commissioner tcmemo_1997_15 where an ira distribution was held taxable to participant rather than spouse because ira funds were transferred in partial discharge of participant’s child_support obligation there is nothing in the record indicating that petitioner’s ex-husband transferred the k to petitioner in discharge of a legal_obligation petitioner received her interest in the k as part of a property settlement with her ex- husband there are circumstances where the transfer of a spouse’s interest in an individual_retirement_account individual_retirement_annuity or a retirement bond incident_to_divorce is not considered to be a distribution or a taxable transfer by a spouse to a former spouse see sec_1_408-4 income_tax regs this is limited to situations where the interest is merely transferred to the spouse rather than continued prevails we find that petitioner failed to establish that the distribution is nontaxable and therefore we sustain respondent’s determinations in the statutory notice ii accuracy-related_penalty we next consider whether petitioner is liable for the accuracy-related_penalty see sec_6662 respondent has the burden of production and must present sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 a taxpayer is liable for an accuracy-related_penalty as to any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 b there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs petitioner reported she owed dollar_figure for and respondent determined that petitioner owed dollar_figure thus petitioner understated the tax on her return by continued liquidated as here see id a distribution is taxable in the year it is received but tax may be deferred if the distribution is rolled over into an eligible_retirement_plan within days of receipt see sec_401 sec_402 c dollar_figure which is greater than of the tax required to be shown on the return and exceeds dollar_figure accordingly respondent has met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax for the accuracy-related_penalty does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see sec_6662 sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs the taxpayer bears the burden_of_proof with respect to reasonable_cause higbee v commissioner t c pincite we understand petitioner to argue that she had reasonable_cause for treating the distribution as nontaxable income because she contends that she relied in good_faith on the advice of her tax professional petitioner’s assertion is unsubstantiated petitioner did not demonstrate that a tax professional advised her to take the position that the distribution was nontaxable income petitioner’s inclusion of an unauthenticated and unsigned document purportedly created by her tax professional does not substantiate her claim moreover there is nothing in the record regarding whether the distribution was nontaxable income additionally there is nothing in the record demonstrating that petitioner provided the form 1099-r to her tax professional see 115_tc_43 aff’d 299_f3d_221 3d cir in sum petitioner failed to establish that the distribution was nontaxable after considering all of the facts and circumstances we find for respondent regarding both the taxability of the distribution and the accuracy-related_penalty we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
